Citation Nr: 1431853	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-43 613	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for tinnitus.

3. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for glaucoma.

4. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for right eye disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2009 and October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2013, the Veteran and his wife testified at a video hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  In November 2013 and June 2014, the Veteran and his representative submitted additional evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. At the November 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal to reopen the claim of entitlement to service connection for bilateral hearing loss.

2. At the November 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal to reopen the claim of entitlement to service connection for tinnitus.

3. At the November 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal to reopen the claim of entitlement to service connection for glaucoma.

4. The probative, competent evidence does not demonstrate that VA medical treatment resulted in additional right eye disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment, or an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the Veteran to reopen the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for withdrawal of a substantive appeal by the Veteran to reopen the claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3. The criteria for withdrawal of a substantive appeal by the Veteran to reopen the claim of entitlement to service connection for glaucoma have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4. The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for right eye disability have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

At the November 2013 Board hearing, the Veteran indicated that he wished to withdraw the appeal to reopen the claims of entitlement to service connection for bilateral hearing loss, tinnitus, and glaucoma.  Thus, these issues are no longer for appellate consideration.  

Right Eye Disability

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A March 2011 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating. 

In addition, the Veteran's service treatment records, VA treatment records, VA examination reports, available private treatment records, and lay evidence are associated with the record.  In February 2014, the Board requested that an independent medical expert provide an opinion in connection with the Veteran's claim.  Upon review, the Board finds the March 2014 opinion provided by Dr. F. Hwang adequate for the purpose of determining entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right eye disability.  Dr. Hwang reviewed the Veteran's relevant medical history and lay statements and provided an opinion as to the clinical findings.  In addition, Dr. Hwang provided adequate rationale for the opinion, with citation to the record and current medical literature.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  As such, the Board finds that VA's duty to assist with respect to obtaining an examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the elements of the claim that were lacking to substantiate the claim of entitlement to compensation under 38 U.S.C.A. § 1151.  The VLJ also asked questions to ascertain the surgical procedures performed and the extent of any post-surgery symptoms.  The VLJ also solicited information to determine whether there existed pertinent evidence that might have been overlooked and that might substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from The American Legion.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).
The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The law provides that compensation may be paid for a qualifying additional disability not the result of the veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  Recently, in Schertz v. Shinseki, 26 Vet. App. 362 (2013), the Court emphasized that the standard codified in 38 C.F.R. § 3.361(d) is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a veteran with the same characteristics as the veteran in a given case.

VA regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability due to hospital care, medical or surgical treatment, or examination, require actual causation not the result of continuance or natural progression of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361.  If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1).  In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  It must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the veteran or the veteran's representative.  Whether the proximate cause of a veteran's additional disability or death was an event not recently foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

The Veteran asserts that he is entitled to compensation under 38 U.S.C.A. § 1151 for additional right eye disability, to include blindness, due to complications of several eye operations performed in November 2009 and January 2010 at the VA Medical Center in Columbia, South Carolina.  Specifically, the Veteran contends that he is completely blind in his right eye due to three different surgeries, the first of which was supposed to be a simple cataract surgery.  In addition, the Veteran contends that he only remembers signing a consent form for his third surgery and does not recall ever signing the waiver forms for his first and second surgeries.  He argues that he was not informed of the possible risks prior to the surgeries.  Further, the Veteran asserts that he would not have agreed to the surgeries if he had known the performing surgeon would be only a resident.      

VA treatment records show that on November 6, 2009, the Veteran was admitted for a phacoemulsification with sulcus intraocular lens implantation of the right eye and limited anterior vitrectomy of the right eye.  The pre-operative and post-operative diagnoses were cataract of the right eye.  The Operation Report indicates the procedures involved a complication of a posterior capsular tear.  The record shows the Veteran was discharged to the post-anesthesia care unit in stable condition.  On November 17, 2009, the Veteran had a pre-operative diagnosis of dislocated intraocular lens of the right eye.  The record shows that following the November 6, 2009 cataract surgery, the Veteran had complained of autopsia and then a decrease in vision, secondary to a dislocated intraocular lens.  He was admitted to undergo procedures involving a pars planovitrectomy endolaser; removal of sulcus intraocular lens; and insertion of anterior chamber intraocular lens of the right eye.  An addendum to the Operation Report shows the post-operative diagnosis was status post recent cataract extraction with insertion of sulcus excision intraocular lens.  The procedures ultimately performed were a trans pars plana vitrectomy, with removal of intraocular lens and insertion of anterior chamber via intraocular lens; laser pan retinal photocoagulation; and peripheral iridectomy x 2.  The addendum indicates the Veteran's case had been complicated by a broken capsule and posteriorly dislocated cortical and nuclear fragments onto the retina, as well as vitreous hemorrhage, and more recently, the intraocular lens was found to have dislocated inferiorly and posteriorly into the vitreous.  VA treatment records show the Veteran underwent an additional operation on January 11, 2010.  The operation involved an Ahmed Tube insertion with processed sclera patch graft, as well as the insertion of a tube into the ciliary sulcus to prevent corneal decompensation of the right eye.  According to the record, the Veteran underwent the procedure without complications.

In April 2011, a VA physician, Dr. A. Woldorf, reviewed the Veteran's claims file and provided an opinion.  Dr. Woldorf opined that the complications that occurred during the cataract surgery on November 6, 2009, to include a torn lens capsule, vitreous loss, and retained lens fragments, were identified and appropriately treated during the cataract procedure by performing an anterior vitrectomy and placement of a sulcus fixated posterior chamber intraocular lens.  Dr. Woldorf reported that the initial complications later led to the additional complications of dislocation of the intraocular lens and worsening of the Veteran's pre-existing glaucoma, which required two additional surgical procedures and ultimately resulted in severe loss of vision in the Veteran's right eye.  Dr. Woldorf found that the complications that had occurred in the Veteran's cataract surgery were all known risks of the surgical procedure and that these risks were listed on the informed consent signed by the Veteran.  Based on his review of the Veteran's record, Dr. Woldorf opined that all complications were appropriately identified and treated in a timely manner.  

In a November 2013 letter, a private primary care physician, Dr. D. Campo, reported that the Veteran suffered from sharp pain, headaches, and diminished vision (blindness).  Dr. Campo stated that according to the Veteran, he had sought ophthalmological consultation in 2009 and a decision was made to replace the Veteran's right eye cataract with a new lens.  Dr. Campo reported that "this, for most ophthalmologists, is a simple bread and butter procedure."  Dr. Campo opined that for the past 30 years as a primary care physician, he had never seen a complication of this magnitude on someone who had initial decent vision.  Dr. Campo stated that it was "certainly not in the realm of normal cataract surgery complications."  Dr. Campo reviewed the Veteran's initial operative report and reported that a posterior capsular tear had been noted, presumably from the hydrodissection or the divide and conquer phacoemulsification.  Dr. Campo reported that the mechanism was one for the ophthalmologists to discuss.  He stated that ultimately, the Veteran had sustained a significant injury, not to mention the grave injustice that had occurred, from this complication, and that he was obviously not employable as he was now hesitant to repair his remaining good eye, despite the cataract in it.

VA treatment records dated in February 2013 reflect the Veteran's history of complicated cataracts surgery of the right eye with subsequent blindness in the right eye.

In March 2014, Dr. Hwang, a private physician from the Kresge Eye Institute at Wayne State University, provided an independent medical expert opinion concerning the issue on appeal.  Following a review of the Veteran's record, Dr. Hwang opined that it was not at least as likely as not that the complications following the Veteran's surgeries were caused by VA hospital care or medical or surgical treatment because of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performance of the surgeries.  In addition, Dr. Hwang found that it was not at least as likely as not that any additional disability resulting from the surgeries was due to an event not reasonably foreseeable as a consequence of the treatment provide by VA.  In particular, Dr. Hwang noted the Veteran's cataract extraction was complicated by posterior capsular rupture, anterior vitrectomy followed by sulcus intraocular lens placement of the right eye, and stated that this complication was documented to occur in about two percent of all cataract cases.  In addition, although resident surgeons had higher rates of posterior capsular rupture rates, they had visual success that matched those of experienced surgeons.  Dr. Hwang reported that about 22 percent of patients undergoing a vitrectomy to remove retained lens material after complicated cataract surgery end up with visual acuity worse than 20/200 and that there was no way to predict which patients would do well and which patients would develop complications.  According to Dr. Hwang, it had been reported in one study that 38 percent of patients who are on medical therapy for primary open angle glaucoma are more likely to need additional therapy.  In this case, the Veteran's elevated pressure was aggressively treated medically and surgically after the initial surgery; however, it was not enough to prevent vision loss.  Dr. Hwang agreed with Dr. Woldorf's opinion that the complications that resulted from the initial cataract surgery were appropriately identified and treated.  Dr. Hwang disagreed with Dr. Campo's opinion that the complications were "certainly not in the realm of normal cataract surgery complications."  Dr. Hwang stated that about point-four percent of all cataract surgery patients who require additional vitrectomy for cataract surgery end up with poor vision.  The opinion from Dr. Hwang supports a finding that the additional disability was not due to an event not reasonably foreseeable.  It is a known complication of this type of surgery and would have been foreseen by a reasonable medical provider.  See Schertz v. Shinseki, 26 Vet. App. 352 (2013).

First, the Board notes that the Veteran's informed consents, to include the initial consent form dated November 6, 2009, is of record.  In addition, the Board finds the opinions provided by Dr. Woldorf and Dr. Hwang constitute highly probative evidence against the Veteran's claim.  Both physicians reviewed the record, cited to specific procedures, and provided adequate rationale for the opinions.  Dr. Woldorf specifically found that the complications that had occurred in the Veteran's cataract surgery were all known risks of the surgical procedure and that these risks were listed on the informed consent signed by the Veteran.  In addition, Dr. Woldorf opined that all complications were appropriately identified and treated in a timely manner, and Dr. Hwang agreed with Dr. Woldorf's findings.  Further, Dr. Hwang explained the opinion by referring to outside medical literature and provided cites to medical texts.  These facts are particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Moreover, the Board finds Dr. Hwang's opinion carries significant probative weight as he is a physician and Assistant Professor who specializes in cornea, external disease, and refractive surgery. 

With respect to Dr. Campo's opinion, the Board initially notes that Dr. Campo is a primary care physician and not a physician specializing in eye surgery, as supported by his own statement that "the mechanism is one for the ophthalmologists to discuss."  In addition, although Dr. Campo found the Veteran's complications were not in the realm of normal cataract surgery complications, he did not address whether the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment, or an event not reasonably foreseeable.  Here, the Board affords greater probative value to the negative opinions provided by Dr. Woldorf and Dr. Hwang as they specifically addressed the questions pertinent to the issue on appeal.  In addition, Dr. Hwang specializes in cornea, external disease, and refractive surgery and provided outside medical literature in support of the opinion.  

Here, the Board recognizes the statements made by the Veteran and his wife in support of his claim and that they are competent to provide testimony and statements about the symptoms he experiences.  See Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Veteran is not competent to state that any symptoms or problems concerning his right eye are etiologically related to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in the eye surgeries, or an event not reasonably foreseeable.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as the eye surgeries in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  It is not shown that the Veteran or his wife is otherwise qualified through specialized education, training, or experience to offer a medical opinion in these circumstances.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, the Board finds the lay assertions of record are outweighed by the negative opinions provided by Dr. Woldorf and Dr. Hwang.

In sum, the probative, competent evidence does not demonstrate that VA medical treatment resulted in additional right eye disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment, or an event not reasonably foreseeable.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal to reopen the claim of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal to reopen the claim of entitlement to service connection for tinnitus is dismissed.

The appeal to reopen the claim of entitlement to service connection for glaucoma is dismissed.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right eye disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


